Upon consideration of the appeal in this cause it seems to a majority of the Court that the rule laid down in the case of Love v. Miami Laundry Co., 118 Fla. 137, 160 Sou. Rep. 32, to the effect that a court of equity will not enforce by equitable means the provisions of an executory contract of employment against the employee where the terms thereof are such that the Court could not enforce part thereof by equitable means against the employer, is applicable to the controversy here involved and that therefore there is no error in the decree appealed from and that the same should be affirmed on the authority of that decision. *Page 704 
ELLIS, C.J., and WHITFIELD, TERRELL, BUFORD and DAVIS, J.J., concur.
BROWN, J., dissents.